Case: 17-12763   Date Filed: 05/02/2018   Page: 1 of 4


                                                         [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 17-12763
                        Non-Argument Calendar
                      ________________________

                  D.C. Docket No. 5:17-cv-00609-AKK



MARK E. BENNICK,

                                                            Plaintiff-Appellant,

                                 versus

THE BOEING COMPANY,

                                                          Defendant-Appellee.

                      ________________________

               Appeal from the United States District Court
                  for the Northern District of Alabama
                      ________________________

                              (May 2, 2018)

Before WILSON, WILLIAM PRYOR and JORDAN, Circuit Judges.

PER CURIAM:
              Case: 17-12763      Date Filed: 05/02/2018   Page: 2 of 4


      Mark Bennick appeals pro se the dismissal with prejudice of his fifth civil

action against The Boeing Company as barred by res judicata. We affirm.

      Bennick filed, without success, four actions against Boeing related to the

termination of his employment and reports it filed with the Defense Security

Service that affected his security clearance with the Department of Defense. In his

first complaint, which the district court dismissed with prejudice for failure to state

a claim, Fed. R. Civ. P. 12(b)(6), Bennick alleged that he was wrongfully

terminated by Boeing after he failed an alcohol breathalyzer test, that he was fired

by a second company after a Boeing employee improperly disclosed the reason for

Bennick’s termination, and that the Boeing employee filed a false incident report

with Defense Security that disqualified Bennick from obtaining other jobs that

required a security clearance. We affirmed. Bennick v. The Boeing Company, No.

11-16006 (11th Cir. Dec. 31, 2012). Bennick filed two additional actions against

Boeing that recited essentially the same facts and complained about a retaliatory

discharge, fraud or deceit in the administration of the breathalyzer test, libel and

slander, and defamation, and the district court dismissed both actions as barred by

res judicata. The district court also dismissed as barred by res judicata Bennick’s

fourth action in which he complained of breach of contract and a violation of the

Americans with Disabilities Act.




                                           2
              Case: 17-12763      Date Filed: 05/02/2018    Page: 3 of 4


      Undeterred, Bennick filed a fifth complaint against Boeing. Bennick alleged

that Boeing had violated the “First Amendment to the United States Constitution”

and several “Executive Orders” when it “reported to the Joint Programs

Adjudication System,” which is a system that records civil security clearances, on

three occasions that Bennick was “involved in drugs, criminal conduct and

alcohol.” The district court dismissed Bennick’s complaint as barred by res

judicata.

      The district court did not err. Bennick’s first action resulted in a final

judgment on the merits. See Lobo v. Celebrity Cruises, Inc., 704 F.3d 882, 893

(11th Cir. 2013). That judgment, under the doctrine of res judicata, bars all future

claims involving “the precise legal theory presented in previous litigation . . . [and]

all legal theories and claims arising out of the same operative nucleus of fact.”

Maldonado v. U.S. Att’y Gen., 664 F.3d 1369, 1376 (11th Cir. 2011). All five of

Bennick’s complaints concern reports that Boeing filed that affected his security

clearance. Bennick argues that he only recently discovered the reports submitted to

the Joint Programs Adjudication System, but he identified two of the three reports

in his earlier actions. And the remaining report was in existence when Bennick

filed his first action against Boeing. Because Bennick’s present claims against

Boeing “could have been raised in an earlier proceeding,” his complaint is barred




                                           3
              Case: 17-12763    Date Filed: 05/02/2018   Page: 4 of 4


by res judicata. Id. at 1375 (quoting Ragsdale v. Rubbermaid, Inc., 193 F.3d 1235,

1238 (11th Cir. 1999)).

      We AFFIRM the dismissal of Bennick’s complaint with prejudice.




                                         4